     Case 1:18-cv-01216-AWI-JLT Document 43 Filed 10/08/20 Page 1 of 1


1    MARGO A. RAISON, COUNTY COUNSEL
     By: Marshall S. Fontes, Deputy (SBN 139567)
2    OFFICE OF COUNTY COUNSEL
     County of Kern, Administrative Center
3    1115 Truxtun Avenue, Fourth Floor
     Bakersfield, California 93301
4    Telephone: 661-868-3800
     Fax:          661-868-3805
5
     Attorneys for Defendant, County of Kern, et al.
6
7
8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10
11   JENNIFER MELLO,                                     ) CASE NO.: 1:18-CV-01216-AWI-JLT
                                                         )
12                                 Plaintiff,            )
                                                         ) ORDER CLOSING THE ACTION
13                         v.                            ) (Doc. 42)
                                                         )
14   COUNTY OF KERN, a public entity; et al.,            )
                                                         )
15                                 Defendants.           )
                                                         )
16
17          The parties have settled their case and have stipulated to the action being dismissed with

18   prejudice and with each side to bear their own fees and costs. (Doc. 42) The Federal Rules of

19   Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the

20   Court. Because all parties who have appeared in the action signed the stipulation, it

21   “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

22   1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

23
     IT IS SO ORDERED.
24
25      Dated:     October 8, 2020                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
